Opinion issued October 23, 2018




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-17-00923-CR
                             ———————————
               EX PARTE AUSTIN LYMAN BISHOP, Appellant



                     On Appeal from the 21st District Court
                          Washington County, Texas
                         Trial Court Case No. 17486A



                        MEMORANDUM OPINION

      Appellant, Austin Lyman Bishop, challenges the trial court’s order denying

his application for a writ of habeas corpus and finding that “he is manifestly entitled

to no relief.” In five grounds, appellant contends that the trial court erred because

(1) he was prosecuted under a version of Penal Code section 33.021(c) that the Texas

Court of Criminal Appeals subsequently narrowed, thus entitling him to a new trial;
(2) section 33.021(c) is unconstitutional; (3) he is actually innocent of the underlying

felony offense of online solicitation of a minor; (4) he entered his guilty plea

involuntarily; and (5) his trial counsel rendered ineffective assistance. We affirm.

                                     Background

      On August 17, 2015, Sergeant Patricia Griffin with the Child Exploitation

Unit of the Office of the Texas Attorney General, representing herself as fifteen-year

old female “Beth Nightly,” responded to an advertisement on the Internet website

www.craigslist.com posted by appellant. The advertisement was titled “Need a

young girl for fun (Austin),” provided details of appellant’s preference in a female,

and included photographs of appellant and his Internet contact information. Griffith

responded to the advertisement through electronic mail by stating “sup . . . im 15 in

Brenham . . . nice pics.” Appellant responded to Griffith’s message the same day.

      The conversation between Griffith and appellant continued on August 18,

2015, through electronic mail and then changed to text messaging between phone

numbers. Appellant quickly turned the conversation sexual in nature, and, at

appellant’s suggestion, Griffith and appellant agreed to meet to have sexual

intercourse at a park in Brenham, Texas.         Griffith provided directions to the

agreed-upon meeting location to appellant. After appellant notified Griffith of his

arrival, appellant was arrested in the parking lot of the park on August 18, 2015.




                                           2
      On December 8, 2015, appellant was charged with the felony offense of online

solicitation of a minor. See TEX. PENAL CODE ANN. § 33.021(c) (West Supp. 2016).

The indictment charged that appellant, “with the intent that ‘Beth Nightly,’ a minor,

would engage in sexual intercourse with [appellant], knowingly solicit[ed] by

electronic mail the said ‘Beth Nightly,’ to meet appellant[.]” On March 31, 2016,

appellant pleaded guilty to the offense alleged in the indictment. The trial court

deferred an adjudication of guilt and placed appellant on community supervision for

a term of ten years.

      On January 20, 2017 and again on July 6, 2017, a notice to show cause was

issued to appellant to determine whether his probation should be continued,

modified, or revoked. On September 1, 2017, the State filed its motion to revoke

probation and adjudicate.

      On October 2, 2017, appellant filed a verified application for writ of habeas

corpus, contending that the deferred adjudication community supervision order was

illegal because (1) he was prosecuted under a version of Penal Code section

33.021(c) later narrowed by the Court of Criminal Appeals; (2) section 33.021(c) is

unconstitutional; (3) he is, as a matter of law, actually innocent; (4) his guilty plea

was involuntary; and (5) he received ineffective assistance of counsel. On October

25, 2017, the trial court ordered trial counsel to file a response to each allegation of




                                           3
ineffective assistance alleged in appellant’s application. Trial counsel thereafter

filed his affidavit.

       On January 17, 2018, the trial court entered an order denying appellant’s

application for habeas relief, finding that appellant was “manifestly entitled to no

relief” and that his application was frivolous.

                                Standard of Review

       An applicant seeking post-conviction habeas corpus relief must establish, by

a preponderance of the evidence, that the facts entitle him to relief. See Ex parte

Peterson, 117 S.W.3d 804, 818 (Tex. Crim. App. 2003), overruled on other grounds

by Ex parte Lewis, 219 S.W.3d 355 (Tex. Crim. App. 2007); State v. Webb, 244

S.W.3d 543, 547 (Tex. App.—Houston [1st Dist.] 2007, no pet.). We review a trial

court’s ruling on a habeas corpus application for an abuse of discretion. See Kniatt

v. State, 206 S.W.3d 657, 664 (Tex. Crim. App. 2006). A trial court abuses its

discretion when it acts without reference to any guiding rules or principles or when

it acts arbitrarily or unreasonably. Ex parte Wolf, 296 S.W.3d 160, 166 (Tex. App.—

Houston [14th Dist.] 2009, pet. ref’d).

       In reviewing a trial court’s decision to deny habeas relief, we review the facts

in the light most favorable to the trial court’s ruling. Ex parte Peterson, 117 S.W.3d

at 819. The habeas court’s determination that an application is frivolous on its face

and that the applicant is manifestly not entitled to relief, as is the case here, is

                                           4
reviewed de novo. See Ex parte Zantos-Cuebas, 429 S.W.3d 83, 87 (Tex. App.—

Houston [1st Dist.] 2014, no pet.).

                            Penal Code Section 33.021

      In his first ground, appellant contends that he is entitled to a new trial under

Shuttlesworth v. City of Birmingham, 382 U.S. 87, 86 S. Ct. 211 (1965).

Specifically, he argues that because he was tried under a version of Penal Code

section 33.021(c) that was subsequently narrowed by the Texas Court of Criminal

Appeals in Ex parte Ingram, it is unclear whether the trial court judged him by an

unconstitutional construction of the statute. See 533 S.W.3d 887 (Tex. Crim. App.

2017).

      In Shuttlesworth, the defendant was convicted of violating a city ordinance,

and the conviction was affirmed on appeal. See Shuttlesworth, 382 U.S. at 88, 86 S.

Ct. at 217.   Two years later, the Alabama Court of Appeals gave a limiting

construction to the ordinance in another case before the court. See id. at 91, 86 S.

Ct. at 217. The United States Supreme Court in Shuttlesworth concluded that

because it was “unable to say that the Alabama courts in this case did not judge the

petitioner by an unconstitutional construction of the ordinance,” it reversed the

defendant’s conviction. Id. at 94, 86 U.S. at 214.

      In Ex parte Ingram, the Texas Court of Criminal Appeals considered the

defendant’s challenge to the constitutionality of the pre-2015 version of the online

                                          5
solicitation statute. See id. at 895–97. The defendant argued that the pre-2015

version of the statute created an overbreadth problem by allowing the criminal

provisions of the online solicitation statute to apply to protected speech between

adults. See id. The version of the statute that applied to Ingram (and to appellant)

defines “minor as:

      (A) an individual who represents himself or herself to be younger than
          17 years of age; or

      (B) an individual whom the actor believes to be younger than 17 years
          of age.”

Id. (citing pre-2015 version of § 33.021(a)(1)). In construing the meaning of the

above paragraph (A) of this section narrowly, the Ingram court decided that the

Legislature intended that “represents” means “in view of the totality of the speaker’s

statements, (1) the speaker intended to state his or her age as a matter of fact, to be

accepted as true and (2) a reasonable person in the listener’s shoes would perceive

the speaker to be stating his or her age as a fact, to be accepted as true.” Id. at 897.

      First, we observe that the Ingram court construed the statute; it did not change

any of its terms. Nevertheless, relying on Shuttlesworth, appellant contends that

because it is unclear whether his conviction rests on an overbroad interpretation or

the allegedly narrowed interpretation of the statute in Ingram, he is entitled to a new

trial. We are unaware of any Texas court—and appellant has not directed us to

any—that has recognized a claim that a high court’s interpretation that statutory

                                           6
language is overbroad therefore makes a criminal defendant’s prosecution under the

statute unconstitutional. See Ex parte Ellis, 309 S.W.3d 71, 79 (Tex. Crim. App.

2010) (noting that if complaint is one that is not cognizable, appellate courts should

refuse to consider merits of claim). Moreover, the procedural history in Shuttleworth

is much different than that present in this case. Unlike appellant, the defendant in

Shuttlesworth did not plead guilty to the crime with which the State charged him.

See Shuttlesworth, 382 U.S. at 88, 86 S. Ct. 212 (stating defendant was tried in bench

trial). Because the appeal in Shuttlesworth was based on a fully developed record,

the Supreme Court, in reviewing the conviction, could determine whether the

evidence supported the factfinder’s findings based on an interpretation of the

ordinance as judicially construed. See Ex parte Shroff, __ S.W.3d __, __, 2018 WL

4100239, at *3–4 (Tex. App.—Beaumont Aug. 29, 2018, pet. ref’d) (concluding

defendant who pleaded guilty to online solicitation of minor could not show that he

was convicted under interpretation of statute that fell outside of Ingram and failed

to establish that he was entitled to habeas relief). Here, in contrast, appellant’s

conviction rests on a judicial confession admitting that he committed the crime of

soliciting a minor online. See id. Because appellant pleaded guilty before his trial,

and therefore never tested the evidence the State might have used in a trial to gain

his conviction, he cannot currently show that the conviction rested on an

interpretation of the online solicitation statute that fell outside the interpretation

                                          7
adopted in Ingram. See id.; see also Ex parte McClellan, 542 S.W.3d 558, 560 (Tex.

Crim. App. 2017). We overrule appellant’s first ground.

      In his second ground, appellant contends that section 33.021 is

unconstitutional. In Leax v. State, the Texas Court of Criminal Appeals held that the

statute is constitutional.     541 S.W.3d 126, 128 (Tex. Crim. App. 2017).1

Accordingly, we overrule appellant’s second ground.

                          Ineffective Assistance of Counsel

      In his fifth ground, appellant contends that the trial court erred in denying his

application because trial counsel was ineffective for not informing him of defenses

available to him and that, had counsel so informed him, he would not have pleaded

guilty.

      The Strickland two-pronged test for ineffective assistance of counsel applies

in the plea context. See Hill v. Lockhart, 474 U.S. 52, 58–59, 106 S. Ct. 366, 370

(1985); Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 2064 (1984);

Ex parte Roldan, 418 S.W.3d 143, 145 (Tex. App.—Houston [14th Dist.] 2013, no

pet.) (citing Ex parte Murillo, 389 S.W.3d 922, 926 (Tex. App.—Houston [14th

Dist.] 2013, no pet.)). To establish ineffective assistance of counsel, the applicant


1
      The Court of Criminal Appeals delivered its opinion in Leax v. State on October 18,
      2017, sixteen days after appellant filed his application for writ of habeas corpus.
      The Court issued its mandate on November 13, 2017. Appellant acknowledges in
      his brief that, under these circumstances, he is not entitled to relief on this ground.

                                             8
must prove by a preponderance of the evidence that (1) his trial counsel’s

representation was deficient in that it fell below the standard of prevailing

professional norms and (2) there is a reasonable probability that but for counsel’s

deficiency, the result of the proceeding would have been different. See Strickland,

466 U.S. at 687–88, 694, 104 S. Ct. at 2064, 2068; Salinas v. State, 163 S.W.3d 734,

740 (Tex. Crim. App. 2005). Failure to show either deficient performance or

sufficient prejudice defeats the claim of ineffectiveness. Strickland, 466 U.S. at 697,

104 S. Ct. at 2069.       The record must affirmatively demonstrate the alleged

ineffectiveness. Thompson v. State, 9 S.W.3d 808, 813 (Tex. Crim. App. 1999).

Where the record does not do so, counsel is presumed effective. See id.

       Appellant provided no affidavits or any other evidence to support his

argument as to this ground. Appellant’s uncorroborated assertion that trial counsel

failed to inform him of available defenses is insufficient to demonstrate deficient

performance. See Arreola v. State, 207 S.W.3d 387, 391 (Tex. App.—Houston [1st

Dist.] 2006, no pet). Further, the trial court also had before it trial counsel’s affidavit

which directly contradicted appellant’s argument. See Ex parte Skelton, 434 S.W.3d

709, 717 (Tex. App.—San Antonio 2014, pet. ref’d) (“The habeas court is the sole

finder of fact in an article 11.072 habeas proceeding, and we afford almost total

deference to its determinations of historical fact that are supported by the record.”);

see also Ex parte Thompson, 153 S.W.3d 416, 425 (Tex. Crim. App. 2005) (en banc)

                                            9
(“[A] reviewing court will defer to the factual findings of the trial judge even when

the evidence is submitted by affidavit[.]”). Appellant has not shown that trial

counsel’s performance was deficient. See Strickland, 466 U.S. at 686, 104 S. Ct.

2064. We overrule appellant’s fifth ground.

                               Voluntariness of Plea

      In his fourth ground, appellant contends that his guilty plea was involuntary.

He argues that because his trial counsel “did not inform him that he had a defense

based either on Ms. Nightly not being a minor, on [appellant] not communicating

with Ms. Nightly, or on both, [appellant’s] guilty plea was involuntary.”

      The test for determining the validity of a guilty plea is whether the plea

represents a voluntary and intelligent choice among the alternative courses of action

open to a criminal defendant. See North Carolina v. Alford, 400 U.S. 25, 31, 91 S.

Ct. 160, 164 (1970). There is a presumption of regularity with respect to guilty pleas

under the Texas Code of Criminal Procedure. See TEX. CODE CRIM. PROC. art. 1.15

(West 2005); Ex parte Wilson, 716 S.W.2d 953, 956 (Tex. Crim. App. 1986) (en

banc). Before accepting a guilty plea, the Court must admonish the defendant as to

the consequences of his plea, including determining whether the plea is freely,

voluntarily, and knowingly given. See TEX. CODE CRIM. PROC. art. 26.13 (West

Supp. 2017). The purpose of article 26.13 admonishments is to assist the court in




                                         10
determining that a valid plea is entered and accepted by the trial court. See id.; Fuller

v. State, 253 S.W.3d 220, 229 (Tex. Crim. App. 2008).

      Here, appellant pleaded guilty to the charged offense. The record reflects that

the trial court admonished appellant in accordance with the mandates of article

26.13. The admonishment is a prima facie showing that the guilty plea was knowing

and voluntary. See Richard v. State, 788 S.W.2d 917, 920 (Tex. App.—Houston [1st

Dist.] 1990, no writ). The burden shifted to appellant to show, considering the

totality of the circumstances, that the plea was unknowing and involuntary. Ex parte

Arjona, 402 S.W.3d 312, 318 (Tex. App.—Beaumont 2013, pet. ref’d).

      Appellant argues that his plea was involuntary because trial counsel did not

inform him of a defense (i.e., counsel provided ineffective assistance). When a

defendant claims that his plea was not voluntary because his counsel was ineffective,

the voluntariness of the plea depends on whether counsel’s advice was within the

range of competence demanded of attorneys in criminal cases and, if not, whether

there is a reasonable probability that, but for counsel’s errors, he would not have

pleaded guilty and would have insisted on going to trial. See Ex parte Moody, 991

S.W.2d 856, 857–58 (Tex. Crim. App. 1999). Appellant presented no evidence to

support his claim that his plea was involuntary. We therefore overrule his fourth

ground.




                                           11
                                 Actual Innocence

      In his third ground, appellant contends that the trial court erred in denying his

application because he is actually innocent. Specifically, he argues that (1) “Beth

Nightly” was not a “minor” as alleged in the indictment because (a) she was not a

living human being and, therefore, not an individual, (2) she was not younger than

seventeen years of age and did not represent herself to be younger than seventeen

years of age; and (2) he never communicated with Ms. Nightly.

      A defendant who pleaded guilty to an offense may assert, as an applicant for

habeas corpus relief, a claim of actual innocence based on newly discovered

evidence.   See Ex parte Brown, 205 S.W.3d 538, 544 (Tex. Crim. App. 2006).

Evidence is considered “newly discovered” if it was not known to the applicant at

the time of the trial, plea, or post-trial motions and could not have been known to

him even with the exercise of due diligence. Id. at 545. To succeed in an actual

innocence claim the applicant must show “by clear and convincing evidence that,

despite the evidence of guilt that supports the conviction, no reasonable juror could

have found the applicant guilty in light of the new evidence.” Id. (quoting Ex parte

Tuley, 109 S.W.3d 388, 392 (Tex. Crim. App. 2002)). This showing must overcome

the presumption that the conviction is valid and it must unquestionably establish

applicant’s innocence. See Ex parte Brown, 205 S.W.3d at 545.




                                         12
      A review of the record reveals that appellant has not presented any newly

discovered evidence in support of his defensive theories. Thus, on the face of his

application, his claim of actual innocence fails. See Ex parte Zantos-Cuebas, 429

S.W.3d 83, 88 (Tex. App.—Houston [1st Dist.] 2014, no pet.) (noting analysis of

whether claim has any facially arguable basis requires court to apply law to facts as

depicted in application and accompanying documents). Accordingly, we overrule

his third ground.

                                    Conclusion

      We affirm the order of the trial court.




                                                Russell Lloyd
                                                Justice

Panel consists of Justices Keyes, Bland, and Lloyd.

Do not publish. TEX. R. APP. P. 47.2(b).




                                         13